Voto concurrente del
Juez Asociado Señor Negrón García.
“La jurisdicción, como dice el ilustrado comentarista Man-resa y Navarro, emana siempre de la ley, directa e inmediata-mente; nadie puede ejercerla sin que la ley le haya concedido este poder; sólo tienen jurisdicción, sólo pueden administrar justicia las personas a quienes les ha sido conferido este poder con arreglo a la ley ....” (Énfasis suplido.) Bayron et al. v. García et al., 17 D.P.R. 538, 544-545 (1911).
HH
Se acude ante este Tribunal de una Sentencia del Tribunal de Circuito de Apelaciones de 28 de septiembre de 1999, archivada en autos su copia el 1ro de octubre de 1999. Ésta revocó dos (2) dictámenes del Tribunal de Pri-mera Instancia, Sala Superior de Carolina (Hon. Sonsire Ramos Soler, Juez). El primero, una sentencia sumaria parcial que desestimó las reclamaciones presentadas por los demandantes —Empress Hotel, Carl Palermo, Linda A. Palermo, Anthony Palermo y Lorraine Palermo de Davis— contra los demandados Emiliano H. Ruiz y la sociedad de gananciales compuesta por éste y su esposa; y el segundo, una sentencia final en la que se desestimaban las reclama-ciones contra los demandados Benjamín Acosta Robles, la sociedad de bienes gananciales —compuesta por éste y su esposa— y Benjamín Acosta, Inc.
Contra cada uno de estos dictámenes, los demandantes apelaron al Tribunal de Circuito separadamente. El tribunal intermedio los consolidó y dictó sentencia, revocando *210en ambos recursos y devolviéndolos al tribunal de instan-cia para la celebración de una vista evidenciaría plenaria. En tiempo, 18 de octubre de 1999, el demandado Acosta Robles presentó una moción de reconsideración a la senten-cia del Tribunal de Circuito de Apelaciones. Ese foro la denegó finalmente el 22 de octubre, notificada el 8 de noviembre.
Entretanto, el demandado Benjamín Acosta Robles y Emiliano H. Ruiz presentaron sendos recursos de certio-rari a este Tribunal, el 29 de octubre de 1999 (Núm. CC-1999-811) y el 1ro de noviembre (Núm. CC-1999-817), respectivamente. Esto es prematuramente, el primero, nueve (9), y el segundo siete (7), días antes del Tribunal de Circuito de Apelaciones haber resuelto y archivado en autos una copia de la notificación de la negativa a la reconsideración.
H-1 W

Coincidimos con el criterio jurídico mayoritario que pro-vee no ha lugar al recurso Núm. CC-99-811 por falta de jurisdicción, al haberse presentado prematuramente.

La doctrina procesal sobre la presentación oportuna de recursos ante el Tribunal Supremo —basada en el texto prístino de la Regla 53.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III— es clara y ha sido reiterada por nosotros en más de una ocasión: ante una reconsideración oportu-namente presentada en el Tribunal de Circuito de Apela-ciones, hasta que éste no actúa, no existe jurisdicción ni autoridad constitucional ni legal de este Tribunal para en-tender en torno a los méritos del recurso.(1) Hernández v. *211Marxuach Const. Co., 142 D.P.R. 492 (1997); Pérez v. C.R. Jiménez, Inc., 148 D.P.R. 153 (1999). La falta de jurisdic-ción es una deficiencia insubsanable y no puede remediarse más que por la presentación de un nuevo recurso, esa vez oportuno. Este Tribunal recientemente reiteró la doctrina y el procedimiento que ha de seguirse en estos casos mediante Resolución publicada:
Como ocurre con otros casos de jurisdicción prematura, este dictamen en nada impide a las partes acudir nuevamente, de manera diligente, ante este Foro dentro del término jurisdiccio-nal correspondiente.
A solicitud de parte, para facilitar el trámite y en aras de la economía procesal, la Secretaría del Tribunal queda autorizada a desglosar los documentos de este recurso, salvo los originales. Una vez desglosadas las copias del recurso, la parte podrá pro-ceder a sustituirles la carátula, para que refleje el nuevo nú-mero de presentación, y última página, con la firma y nueva fecha de presentación. Además, tendría que anejarles al apén-dice copia de la resolución mediante la cual se denegó la recon-sideración y del volante de notificación antes de presentar nue-vamente el recurso. Ruiz v. P.R.T.Co., 150 D.P.R. 200, 199-200 2000).
*212Sobre el concepto medular de la jurisdicción se sostiene toda la vitalidad y autoridad de los tribunales en nuestro sistema de gobierno. Los tribunales, que ostentamos el mo-nopolio y poder para interpretar y hacer valer las leyes, no podemos abrogarnos facultades ilimitadas y arbitrarias. De ahí surge que la jurisdicción es el elemento fundamental; es decir el fundamento qua razón legitimante, que au-toriza al Estado, a través de sus tribunales, a dictar sen-tencias y exigir su cumplimiento. Cuando un tribunal dicta una sentencia sin tener jurisdicción sobre las partes o la materia, su decreto es jurídicamente inexistente. Que un tribunal acoja un recurso a sabiendas de que carece de ju-risdicción para entender en éste, es una actuación ilegítima. “[L] a jurisdicción es la potestad de que se hallan revestidos los Jueces para administrar justicia y ese poder emana directa é inmediatamente de la ley”. Ex parte Bou, 7 D.P.R. 132, 133 (1904). Donde la ley prohíbe expresa y claramente que un tribunal asuma jurisdicción sobre un recurso, no cabe una interpretación contraria.
Jurisdicción ha sido definida como la autoridad en virtud de la cual, los funcionarios judiciales conocen de las causas y las deciden; ó la facultad de oir y resolver una causa; ó el derecho de un Juez de pronunciar sentencia conforme á la Ley, en una causa ó cuestión pendiente ante él cuya autoridad, facultad o derecho han sido adquiridos en virtud de un procedimiento legal en debida forma. Dicha jurisdicción incluye la facultad de compeler la ejecución de lo decretado, y puede decirse que es el derecho de adjudicar con respecto al asunto de que se trata en un caso dado. Para constituir una jurisdicción, hay tres cosas esenciales: Primero, el Tribunal debe conocer de la clase de cau-sas á que pertenece la que debe fallarse. Segundo, las partes correspondientes deben estar presentes en el Tribunal, ya sea personalmente o ya sea representadas por un Abogado; y Ter-cero, el punto decidido debe, en sustancia y efecto, hallarse comprendido dentro de la cuestión de hecho o de derecho de que se trata. (Enfasis suplido.) American Railroad Co. of P.R. v. Hernández, 8 D.P.R. 516, 522 (1905).
*213( — H HH
En la controversia ante nos, falta el primero de los cri-terios esenciales para asumir jurisdicción sobre un recurso: este Tribunal no puede “conocer de la clase de causas a que pertenece la que debe fallarse”, American Railroad Co. of P.R. v. Hernández, supra, aquellos recursos contra senten-cias o resoluciones del Tribunal de Circuito de Apelaciones en las que se ha presentado y está pendiente una moción de reconsideración.
La falta de jurisdicción de un tribunal para entender en un recurso es un defecto procesal insubsanable; mucho me-nos puede corregirse con una “moción informativa”. Como hemos sostenido anteriormente: “[l]a falta de jurisdicción por prematuridad no acontece cuando se dicta la resolución para desestimar el recurso; el momento decisorio y crucial es la fecha de su presentación, no el de esa resolución. Ca-rente de eficacia jurídica interruptora; si acaso, la única otra decisión sería ordenar su desglose y devolución al presentante”. (Énfasis suprimido.) Pueblo v. Santana Rodríguez, 148 D.P.R. 400, 402-403 (1999). Una “moción in-formativa” no puede, en la más estricta lógica jurídica, re-ferirse a un recurso presentado prematuramente porque ese recurso es jurídicamente inexistente. Dar mérito a dicha moción sería un acto ultra vires de este Tribunal, pues significaría entrar a considerar un escrito que nunca pudo conocer. American Railroad Co. of P.R. v. Hernández, supra.
Lo que es más, la consideración por este Tribunal de un recurso de apelación o certiorari, cuando se ha interpuesto y pende ante el Tribunal de Circuito de Apelaciones una moción de reconsideración, implicaría una falta de deferen-cia a ese foro intermedio, al privarlo de la oportunidad de entender en ésta, socavaría la autoridad de ese tribunal para emitir dictámenes y menoscabaría toda la estructura *214apelativa establecida en el ordenamiento. En el entre-tiempo, la presentación de recursos faltos de jurisdicción por prematuros, convertiría a “las secretarías u oficinas de los jueces en una extensión más de las oficinas de archivos (record room) de los abogados con el propósito de conser-varles los originales y las copias de los recursos tempore-ramente inoportunos, que no debieron ni podían ser váli-damente presentados por carecerse de jurisdicción”. Pueblo v. Santana Rodríguez, supra, pág. 403 esc. 1.
IV
Demás está decir que la diligencia de un abogado in-cluye el conocimiento de las leyes y los reglamentos, y de su interpretación por este Tribunal. Así lo consagra el se-gundo de los cánones del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, que rigen la profesión.(2) Este Tribunal ha establecido más allá de toda duda que
[e]s principio umversalmente reconocido que la ignorancia de las leyes no excusa de su incumplimiento. Lo hallamos recogido en esos precisos términos en el Art. 2 del Código Civil, 31 L.P.R.A. sec. 2. Esto no quiere decir que el abogado tiene que conocer todas las leyes. Ello sería humanamente imposible. Pero su incumplimiento de las leyes no puede escudarse y mu-cho menos justificarse en su ignorancia de ellas. Esta norma es de particular importancia y exigencia cuando se trata, como en este caso, de un término jurisdiccional, cuyo incumplimiento puede implicar la derrota de un derecho. Pueblo v. Miranda Colón, 115 D.P.R. 511, 512 (1984); In re Díaz Alonso, Jr, 115 D.P.R. 755 (1984).
*215Distinto, a otros respetables criterios, el celo que pro-voca la presentación temprana de recursos es la falta de diligencia: abandono en el estudio y conocimiento del dere-cho, negligencia en su correcta interpretación e inobser-vancia en su aplicación oportuna. En su sustrato, no es diligencia la presentación prematura de un recurso ante este tribunal, contrario a las leyes y los reglamentos que regulan el proceso de apelación y “certiorari”. “No se trata aquí de un error de juicio o de interpretación del derecho. Estamos ante el desconocimiento e incumplimiento de las reglas de este Tribunal que todo abogado que postula ante nos debe conocer.” In re Vélez Valentín, 124 D.P.R. 403, 409-410 (1989).
No procede, pues, una discusión sobre si la novedad o ambigüedad de una regla podría atenuar la culpa del abo-gado que la desconoce, pues la normativa impuesta por la Regla 53.1 de Procedimiento Civil, supra, no es ambigua ni nueva. Nace de la Ley Núm. 249 de 25 de diciembre de 1995, que enmendó, inter alia, las Reglas 47 y 53.1 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III, para atemperarlas a la Ley de la Judicatura de Puerto Rico de 1994.(3) Lleva, por lo tanto, más de cuatro (4) años en efecto. Ha sido in-terpretada por este Tribunal reiteradamente en Hernández Apellániz v. Marxuach Const. Co., supra, hace dos (2) años, y más recientemente en Pérez v. C.R. Jiménez, Inc., supra. Figura, además, como fundamento en varias resoluciones proveyendo no ha lugar a recursos presentados a destiempo. Su equivalente conceptual en el derecho proce-sal penal —la Regla 194 de Procedimiento Criminal, 34 L.P.R.A. Ap. II— también ha sido de igual forma interpre-tada en Pueblo v. Santana Rodríguez, supra.
Prueba de que la “regla sobre la oportuna presentación de recursos” ha calado hondo en la profesión legal, es la ínfima cantidad de apelaciones y certiorari que este Tribunal ha tenido que desestimar por prematuridad en los úl-*216timos tres y medio años.(4) Durante los años fiscales de 1996-1997, 1997-1998 y 1999-2000,(5) se presentaron dos mil seiscientos cincuenta y cuatro (2,654) recursos ante el Tribunal Supremo. De éstos, sólo cuarenta y seis (46) fue-ron declarados sin lugar por prematuridad, lo que repre-senta el uno punto siete por ciento (1.7%) de todos los re-cursos traídos a nuestra consideración. Compárese esta cifra con los doscientos cuarenta y cuatro (244) casos en los que se ha dado no ha lugar por craso incumplimiento del Reglamento y los doscientos sesenta y seis (266) por falta de jurisdicción. Al menos en cuanto a la presentación opor-tuna de recursos, la inmensa mayoría de los letrados que postulan ante esta Curia conocen y se han atenido a la norma correcta.
No cabe tampoco alegar confusión entre la normativa sobre apelaciones al Tribunal de Circuito de Puerto Rico y a este Tribunal. En efecto, los plazos son distintos. Una moción de reconsideración presentada ante el Tribunal de Primera Instancia se presume rechazada de plano si no la acoge en diez (10) días. De ser rechazada de plano, no se considera interrumpido el término jurisdiccional para acu-dir al Tribunal de Circuito de Apelaciones. Sin embargo, un juez del tribunal de instancia no está impedido en actuar sobre la moción de reconsideración, acogiéndola, modifi-cándola o denegándola, aún después de esos diez (10) días. Podría suscitarse el caso de un abogado que recurra ante el Tribunal de Circuito de Apelaciones después de esos diez (10) días, pero antes de que el juez de instancia emita un dictamen sobre la moción de reconsideración. La presun-ción de rechazo de plano protege entonces la actuación del abogado. Este no es el caso de los recursos apelados o recu-*217rridos en “•certiorari” del Tribunal de Circuito de Apelacio-nes al Tribunal Supremo. La regla así lo enuncia y en este Tribunal Supremo así lo hemos reiterado.
Obviar una norma judicial tan talante como la falta de jurisdicción por prematuridad, sólo por consideraciones bu-rocráticas provocadas por abogados inoportunos o faltos de diligencia, propiciaría una norma apelativa pobre.

 En lo pertinente, la Regla 53.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone:
“(g) Interrupción del término para apelar. — El transcurso del término para ape-lar se interrumpirá por la oportuna presentación de una moción formulada de acuerdo con cualquiera de las reglas que a continuación se enumeran, y el referido *211término comenzará a contarse de nuevo desde que se archive en autos copia de la notificación de cualquiera de las siguientes órdenes en relación con dichas mociones:
“(1) En las apelaciones al Tribunal de Circuito de Apelaciones provenientes del Tribunal de Primera Instancia, declarando con lugar o denegando una moción bajo la Regla 43.3 para enmendar o hacer determinaciones iniciales o adicionales de hechos, fuere o no necesaria una modificación de la sentencia si se declararé con lugar la moción;
“(2) en las apelaciones al Tribunal de Circuito de Apelaciones provenientes del Tribunal de Primera Instancia, resolviendo definitivamente una moción de recon-sideración sujeto a lo dispuesto en la Regla 47;
“(3) en las apelaciones al Tribunal de Circuito de Apelaciones provenientes del Tribunal de Primera Instancia, denegando una moción de nuevo juicio bajo la Regla 48;
“(4) en las apelaciones al Tribunal Supremo provenientes del Tribunal de Circuito de Apelaciones, resolviendo definitivamente una moción de reconsideración presentada de conformidad con lo dispuesto en la Regla 47.
“(h) Interrupción del término para presentar una solicitud de certiorari ante el Tribunal Supremo. — El transcurso del término para presentar ante el Tribunal Supremo una solicitud de certiorari de una sentencia o resolución final del Tribunal de Circuito de Apelaciones se interrumpirá por la oportuna presentación de una moción de reconsideración de conformidad con lo dispuesto en la Regla 47. El referido tér-mino comenzará a contarse de nuevo a partir del archivo en autos de copia de la notificación de la resolución o sentencia del Tribunal de Circuito de Apelaciones re-solviendo definitivamente la moción de reconsideración.” (Énfasis suplido.)


 “A fin de viabilizar el objetivo de representación legal adecuada para toda persona, el abogado también debe realizar esfuerzos para lograr y mantener un alto grado de excelencia y competencia en su profesión a través del estudio y la partici-pación en programas educativos de mejoramiento profesional: ayudando a los tribu-nales, juntas y demás autoridades en la promulgación de normas y requisitos ade-cuados que orienten los programas educativos de las escuelas de derecho y el proceso de admisión al ejercicio de la profesión; y sirviendo en comités, seminarios y orga-nismos con funciones relacionadas con la divulgación, mejoramiento y aplicación de los cánones de responsabilidad profesional.” (Énfasis suplido.) 4 L.P.R.A. Ap. IX, C. 2.


 Ley Núm. 1 de 28 de julio de 1994 (4 L.P.R.A. see. 22 et seq.).


 Ya antes habíamos ofrecido estadísticas similares sobre la desestimación de casos por prematuros. Véase Pérez v. C.R. Jiménez, Inc., 148 D.P.R. 153 (1999). Entonces establecimos que entre el 1ro de mayo de 1996 y el 28 de febrero de 1999 sólo el 1.4% de los casos presentados ante este foro habían sido desestimados por prematuridad. Ese número se ha mantenido constante.


 Hasta el 31 de diciembre de 1999.